Exhibit 10.1 July 1, 2016 To: FactSet Research Systems Inc. 601 Merritt 7 Norwalk, CT 06851 Attn: Maurizio Nicolelli Telephone: 203-810-1586 From: Bank of America, N.A. c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated Bank of America Tower at One Bryant Park New York, NY 10036 Attn: Gary Rosenblum, Associate General Counsel Telephone: 646-855-3684 Facsimile: 646-834-9809 Re: Issuer Forward Repurchase Transaction ( BofAML Reference Number: 1682142479 ) Ladies and Gentlemen: The purpose of this communication (this “ Confirmation ”) is to confirm the terms and conditions of the Transaction entered into between Bank of America, N.A. (“ BofA ”) and FactSet Research Systems Inc. (“ Counterparty ”) on the Trade Date specified below (the “ Transaction ”). The terms of the Transaction shall be set forth in this Confirmation. This Confirmation shall constitute a “Confirmation” as referred to in the ISDA Master Agreement specified below. 1. This Confirmation is subject to, and incorporates, the definitions and provisions of the 2efinitions (including the Annex thereto) (the “ 6 Definitions ”) and the definitions and provisions of the 2quity Derivatives Definitions (the “ Equity Definitions ”, and together with the 2006 Definitions, the “ Definitions ”), in each case as published by the International Swaps and Derivatives Association, Inc. (“
